NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM SCHEIDLER,                              No.    15-35945

                Plaintiff-Appellant,            D.C. No. 3:12-cv-05996-RBL

 v.
                                                MEMORANDUM*
JAMES AVERY, individually and in his
official capacity as Kitsap County's
Assessor; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      William Scheidler appeals pro se from the district court’s judgment

dismissing with prejudice his action arising from the denial of a property tax

exemption. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Scheidler’s request for oral
argument, set forth in his opening brief, is denied.
Hicks v. Small, 69 F.3d 967, 969 (9th Cir. 1995) (dismissal for failure to state a

claim under Fed. R. Civ. P. 12(b)(6)); Stuewe v. Dep’t of Revenue, 991 P.2d 634,

636 (Wash. Ct. App. 2000) (proceedings before the Washington State Board of

Tax Appeals). We affirm.

      The district court properly denied Scheidler’s state tax appeal because

Scheidler failed to identify any error in the state tax agencies’ decisions. See

Wash. Rev. Code §§ 34.05.570(3) (circumstances under which court may grant

relief from agency decision), 84.36.383(5) (definition of “disposable income”).

      The district court properly dismissed Scheidler’s action because Scheidler

failed to allege facts sufficient to state any plausible claim. See Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (“To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion in denying Scheidler leave to

amend because amendment would have been futile. See U.S. ex rel. Lee v.

Corinthian Colleges, 655 F.3d 984, 995 (9th Cir. 2011) (setting forth standard of

review).

      The district court did not abuse its discretion in denying Scheidler’s motion

for recusal of the district judge because Scheidler failed to identify a ground for

recusal. See 28 U.S.C. §§ 144, 455; Pesnell v. Arsenault, 543 F.3d 1038, 1043 (9th


                                            2                                     15-35945
Cir. 2008) (standard of review).

      We reject as meritless Scheidler’s contentions that the district court lacked

authority to decide the motions to dismiss, that federal pleading standards are

inapplicable, and that the district court failed to comply with this court’s prior

mandate.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      To the extent Scheidler seeks reconsideration of this court’s prior order

denying his petition for a writ of mandamus, see Scheidler v. U.S. Dist. Ct. for W.

Dist. Of Wash., Tacoma, No. 15-73135, his request is denied.

      Appellees Avery, Miles, Haberly, and George’s motion for sanctions

(Docket No. 27) is denied. See Glanzman v. Uniroyal, Inc., 892 F.2d 58, 61 (9th

Cir. 1989) (decision to award sanctions under Rule 38 is discretionary).

      Appellee Washington State Bar Association’s motion to take judicial notice

(Docket No. 31) is granted.

      AFFIRMED.




                                           3                                      15-35945